Title: To Benjamin Franklin from Landais, 28 March 1779
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency
Brest March 28th. 1779
I landed the day Before yesterday the Eight and thirty mutiners, I am getting Ready for to Sail for Nantes as fast as Possible and Expect to be ready in Eight days thence. I have had here all the Iron work repair’d and nothing but the most necessary things have been done or had. I shall wait for your orders at Nantes in a forteen night if the wind Permits.
I am with the Greateast Respect Your Excellencys Most Obeidaint humble Servant
P: Landais.


P.S. The Honnble John Adam is here I hope he will Go to Nantes in the Ship.
To his Excellency Dr franklin

 
Notation: P. Landais 28. Mar. 79.
